Citation Nr: 1106298	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-05 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for a 
schizophrenic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
24, 1969 to August 5, 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 rating 
decision of the Chicago, Illinois, RO.  In September 2010 a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is included in the claims file.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to his claim.  See 38 C.F.R. 
§ 3.159 (2010).

The Veteran testified that his schizophrenic disorder has 
worsened since his most recent VA psychiatric examination in June 
2008.  Inasmuch as the report of that examination is now s dated 
(and because the Veteran is competent to observe a worsening of 
symptoms), a contemporaneous examination is necessary to assess 
the current severity of his psychiatric disability.   

Additionally, records of any VA treatment the Veteran may have 
received for psychiatric disabilityare constructively of record, 
are likely to contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record 
copies of the complete updated clinical 
records (any not already associated with the 
claims file) of any VA treatment the Veteran 
received for psychiatric disability.

2.  The RO should then arrange for a 
psychiatric examination of the Veteran to 
assess the current severity of his 
psychiatric disability.  The Veteran's claims 
file (including this remand) must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner must be provided a 
copy of the applicable criteria for rating 
the disabilities at issue, and the findings 
reported must be sufficiently detailed to 
allow for rating under those criteria, i.e., 
note the presence or absence of each symptom 
in the criteria for ratings above 30 percent.  
The examiner should comment on the impact the 
Veteran's psychiatric disability has on his 
ability to function in occupational and daily 
living activities, and must explain the 
rationale for all opinions offered.

3.  The RO should then re-adjudicate the  
claim for increase (to include a finding of 
whether referral for consideration of any 
extraschedular rating is warranted - i.e. 
whether schedular criteria are inadequate).  
If it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

